WICKERSHAM, District Judge.
This is an action to enforce the specific performance of the Cascaden-Bennett contract of November 30, 1902, for the staking of the placer mines in controversy. It becomes necessary to determine the character of the contract. Plaintiff contends that it is ah ordinary grubstake contract, by which he acquired a half interest in the mines upon their location by him and the cross-relocation by defendant Dunbar, while the defendants maintain that, as stated and testified to by plaintiff, it is an oral contract to acquire an interest in real property, and void under the statute of frauds.
A perfected mining claim is real property in Alaska. Section 181, Civ. Code; Carter’s Ann. Alaska Codes, p. 388; Forbes v. Gracey, 94 U. S. 762, 24 L. Ed. 313; Belk v. Meagher, 104 *412U. S. 279, 26 L. Ed. 735; Noyes v. Mantle, 127 U. S. 348, 8 Sup. Ct. 1132, 32 L. Ed. 168; St. Louis M. Co. v. Montana Lim., 171 U. S. 650, 19 Sup. Ct. 61, 43 L. Ed. 320; Moore v. Hamerstag, 109 Cal. 122, 41 Pac. 805; Goller v. Fett, 30 Cal. 481; Garthe v. Hart, 73 Cal. 541, 15 Pac. 93; Hopkins v. Noyes (Mont.) 2 Pac. 280; Lindley on Mines (2d Ed.) § 539. The locator holds by congressional grant in prsesenti, which can be defeated only by his failure to comply with the requirements of the statute under which he accepted it. Van Wyck v. Knevals, 106 U. S. 360, 1 Sup. Ct. 336, 27 L. Ed. 201. As a general rule, to which there are exceptions (Goller v. Fett, 30 Cal. 482; Patterson v. Keystone Co., 30 Cal. 360; Mining Co. v. Taylor, 100 U. S. 37, 25 L. Ed. 541), an oral agreement for its sale or of any interest therein, or to charge or incumber it, is void, and it can only be conveyed by deed (sections 1044, 1046, Code Civ. Proc.; Carter’s Ann. Alaska Codes, p. 354). The case at bar does not present one of the exceptions to the general rule, and plaintiff, must either acquire his title by a grubstake contract through the original location, or, if subsequently thereto, by deed.
A grubstake contract is an agreement between two or more persons to thereafter locate mines upon the public domain by their joint aid, effort, labor, or expense, whereby each is to acquire, by virtue of the act of location, such an interest in the mine as is'agreed on in the contract. Berry v. Woodburn, 107 Cal. 504, 512, 40 Pac. 802, 804; Hartney v. Gosling, 10 Wyo. 346, 68 Pac. 1118, 1123, 98 Am. St. Rep. 1005; Meylette v. Brennan, 20 Colo. 242, 38 Pac. 75. The title accrues to each as an original locator, though the location be made in the name of one or more of the parties only. Lindley on Mines (2d Ed.) § 331; Book v. Justice Min. Co. (C. C.) 58 Fed. 106. Each party to the grubstake contract not named in the location notice becomes, nevertheless, an equitable owner and tenant in common with those named. Murley v. Ennis, 2 Colo. 300. *413A grubstake contract, though oral, is not within the statute of frauds. Book v. Justice Min. Co., supra; Gore v. McBrayer, 18 Cal. 582; Moritz v. Lavelle, 77 Cal. 10, 18 Pac. 803, 11 Am. St. Rep. 229; Hirbour v. Reeding, 3 Mont. 15; Welland v. Huber, 8 Nev. 203; Lindley on Mines (2d Ed.) § 858. Such a trust estate, when clearly established by the evidence, will be enforced in equity. Lakin v. Sierra Buttes Min. Co. (C. C.) 25 Fed. 337; Hunt v. Patchin (C. C.) 35 Fed. 816; Book v. Justice Min. Co., supra; Fockhart v. Johnson, 181 U. S. 516, 21 Sup. Ct. 665, 45 L. Ed. 979. The burden of proof is upon the one alleging the trust to prove it by full, clear, and satisfactory evidence. Hopkins v. Grimshaw, 165 U. S. 342, 17 Sup. Ct. 401, 41 L. Ed. 739, citing with approval Prevost v. Gratz, 19 U. S. (6 Wheat.) 481, 5 L. Ed. 311; Slocum v. Marshall, 2 Wash. (C. C.) 397, Fed. Cas. No. 12,953; Smith v. Burnham, 3 Sumn. 435, Fed. Cas. No. 13,019.
Is the contract sued upon in this case a grubstake contract ? The allegation in the complaint is that plaintiff, who was then preparing to and did start on a prospecting trip to locate mines for himself and at his own expense, agreed with Bennett to stake claims for him and his partners; also upon Bennett’s agreement to record such locations as were made for him and his partners, “and’give to the plaintiff a share and interest of one-half in all such locations so made by him for them.” In his testimony Cascaden states the contract substantially in the' words of his complaint, except that he adds “and together we would prospect and work the ground.” He went,out on the prospecting trip, and in addition to his own claims staked those for Bennett, Scott, and Dunbar, and immediately upon his return prepared the notices of location therefor and the deed from Bennett conveying to him a half interest in the claims staked' for Bennett, who signed the deed, and delivered it to Cascaden.
*414It is apparent that many of the usual elements of a grubstake contract are missing from the original oral agreement sued upon in this case. There was no aid given to the venture by Bennett; no grub, nor tools, nor assistance, nor labor was advanced, nor expense nor obligation assumed by him. It was a naked promise by Cascaden, without consideration, and in no legal manner bound him to perform any service in prospecting or locating for Bennett. No fiduciary relation was created thereby which made nonaction on Cascaden’s part a fraud upon Bennett. If he had refused or failed to stake for Bennett, or had then staked the claims in dispute for another person, no action could have been maintained against him by Bennett for damages or breach of contract. If one gratuitously stakes a mining claim for and in the name of another, he cannot enforce specific performance of an oral promise made by the principal subsequent to the location, that he will convey an interest in the claim to him in consideration for his services in locating the mine, because such oral promise is within the statute of frauds and void. Moore v. Hamerstag, 109 Cal. 122, 41 Pac. 805.
Plaintiff alleges in his complaint that, in consideration of his promise to stake for Bennett, Scott, and Dunbar, they “promised, agreed, and covenanted that they would forthwith after such staking fulfill the other requirements exacted by the rules and regulations governing the location of placer mining claims on vacant public lands, and more particularly record said locations, and give to the plaintiff a share and interest of one-half in all such locations so made by him for them.” To paraphrase it, the alleged oral agreement was that “after such staking” the defendants would record “and give to the plaintiff” an interest. The defendants did not agree to give until after their title vested by staking; it was an agreement that in consideration of Cascaden’s services in staking they would thereafter convey to him an interest. The allegation is that he was to *415acquire his title by virtue of a conveyance from defendants subsequent to the location and not from it. Cascaden so understood the agreement, and gave it that practical construction by preparing a deed “after such staking,” and procuring Bennett to sign it, and he now brings this suit praying for the specific performance of the contract by a decree “ordering the defendants to convey.” His original oral contract with Bennett was not a grubstake agreement for a joint interest in the mine with Bennett by virtue of the location, but was one which pledged Bennett to convey an interest after he acquired title by location; being oral, it was within the statute of frauds and void.
On Cascaden’s return to town “after such staking,” he prepared, and Bennett signed and delivered to him, the deed conveying. a half interest in the mines so staked for Bennett. The location notices prepared by Cascaden at the same time, and signed by Bennett, were not recorded, and the claims lapsed at the end of 90 days. Section 15 Pol. Code; Carter’s Ann. Codes, p. 138. In May Dunbar restaked the claims, and it is admitted that by virtue thereof Bennett became the equitable owner and a tenant in common in a one-third interest in all the mines that he had previously conveyed by his deed to Cascaden. On July 1st, while the title stood in that way, Cascaden presented his deed to Bennett, who acknowledged it before an officer authorized to take acknowledgment of deeds, and again delivered it to Cascaden, who thereupon had it recorded on that day. Bennett’s intention was to convey to Cascaden a full undivided one-half interest in the property when he first made the deed on December 20, 1902. When he acknowledged and redelivered it on July 1,1903, he had the like intention, but then owned only a' one-third interest. His deed conveyed all that interest to Cascaden, who thereupon became the owner thereof, as a tenant in common with Scott and Dunbar. .
It is, then, my opinion that, so far as it is based upon the orginal oral agreement, this suit must fail because the agree*416ment was within the statute of frauds and void; that by the deed from Bennett acknowledged, redelivered, and recorded on July 1, 1903, Cascaden became the owner of an undivided one-third interest in all the claims mentioned therein.